   8:17-cr-00280-BCB-SMB Doc # 70 Filed: 02/02/21 Page 1 of 1 - Page ID # 189



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                         8:17CR280

        vs.
                                                              ORDER ON APPEARANCE FOR
MARK A. HARRELL,                                            SUPERVISED RELEASE VIOLATION

                        Defendant.


        The defendant appeared before the Court on February 2, 2021 regarding Amended Petition
for Offender Under Supervision [67]. Kelly Steenbock represented the defendant. Susan Lehr
represented the government. The defendant was advised of the alleged violation(s) of supervised
release, right to retain or appointment of counsel, and any right to a preliminary hearing in accordance
with Federal Rule of Criminal Procedure 32.1(a)(3).
        The government made an oral motion to dismiss Petition for Offender Under Supervision [51].
The government’s oral motion to dismiss Petition for Offender Under Supervision [51] is granted
without objection.
        The defendant is being released pending a final dispositional hearing.          Therefore, the
defendant does not have a right to a preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court
finds the petition sets forth probable cause to believe the defendant violated the terms of supervised
release. The defendant shall appear personally for a final dispositional hearing before U.S. District
Judge Brian C. Buescher in Courtroom No. 5, Roman L. Hruska U.S. Courthouse, 111 South 18th
Plaza, Omaha, Nebraska, at 9:00 a.m. on March 4, 2021.
         The government did not move for detention. The defendant shall be released on the current
terms and conditions of supervision.


        IT IS SO ORDERED.


        Dated this 2nd day of February, 2021.

                                                        BY THE COURT:

                                                        s/ Susan M. Bazis
                                                        United States Magistrate Judge
